       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


ODIE GRAY,

            Plaintiff,                         CIVIL ACTION NO.

      v.                                       1:17-CV-04731-CAP

DELOITTE LLP and DELOITTE &
TOUCHE LLP,
            Defendants.

                                  ORDER

      This action is before the court on the Report and Recommendation

(“R&R”) of the magistrate judge [Doc. No. 92], which recommends granting

summary judgment in favor of the defendants on plaintiff’s racial

discrimination claims. The plaintiff has filed objections [Doc. No. 94].1 The

plaintiff brought his claims under Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981, alleging that he




1 Incorporated within the plaintiff’s objections is his “motion for cross
summary [sic] judgement [sic].” The clerk properly docketed the filing as a
separate motion at docket entry 95. The motion is untimely; it was due on
June 26, 2019. In November 2019, the plaintiff was denied leave to file an
out of time motion [Doc. No. 82]. For the same reasons set forth in the
November order [Doc. No. 82], the plaintiff may not file a cross motion for
summary judgment now. Accordingly, the court has considered the plaintiff’s
filing only to the extent he makes objections to the R&R; arguments in
support of his own motion for summary judgment will not be addressed.
       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 2 of 10



received negative performance reviews and unequal pay and that he did not

receive a promotion. He also brought claims for unlawful retaliation.

I. Factual & Procedural Background

      The plaintiff worked for Deloitte & Touche LLP (“D & T”) as a Service

Delivery Manager from April 20, 2015 until he was terminated on January

23, 2017. During his employment, the plaintiff received poor performance

reviews, which he contends were racially discriminatory and prevented him

from receiving raises and promotions.       During a meeting to discuss his

performance, the plaintiff was terminated for possessing workplace

recordings.

      He filed this suit in November 2017 and amended his complaint before

serving the defendants. In the amended complaint [Doc. No. 3], the operative

pleading in this civil action, the plaintiff asserted claims for racial

discrimination and unlawful retaliation. Prior to the expiration of discovery,

the parties filed cross motions for summary judgment as to the retaliation

claims only. The court granted the defendants’ motion [Doc. Nos. 36 and 39],

leaving only the racial discrimination claims in the suit.

      After the close of discovery, the defendants moved for summary

judgment on the discrimination claims [Doc. No. 59]. The plaintiff, whose

counsel had withdrawn, was granted additional time to file his response and

given precise directions from the court on how to submit his evidentiary


                                       2
       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 3 of 10



materials [Doc. Nos. 71, 75, 82, and 84]. In light of the multiple filings by the

plaintiff, the defendants submitted a reply and an amended reply [Doc. Nos.

77 and 89]. Upon receipt of these filings, the magistrate judge issued the

R&R recommending entry of summary judgment in favor of the defendants

that is currently before the court.

II. Standard of Review

      To challenge the findings and recommendations of the magistrate

judge, a party must file with the clerk of court written objections which “shall

specifically   identify   the   portions   of   the   proposed   findings    and

recommendation to which objection is made and the specific basis of the

objection.” Heath v. Jones, 863 F.2d 815, 822 (11th Cir. 1989). If timely and

proper objections are filed, the district court “shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

      The court, therefore, will review de novo those findings and

recommendations of the R&R to which objection has been made. See Heath,

863 F.2d at 822; see also Canty v. Fry’s Elecs., Inc., 736 F. Supp. 2d 1352,

1381 n.2 (N.D. Ga. 2010).       The court “may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).




                                       3
       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 4 of 10



      Since the underlying motion in this case is a motion for summary

judgment, the court will also set forth the applicable legal analysis for

resolving that motion. Rule 56(a) of the Federal Rules of Civil Procedure

authorizes summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” The party seeking summary judgment bears the burden of

demonstrating that no dispute as to any material fact exists. Adickes v. S.H.

Kress & Co., 398 U.S. 144, 156 (1970); Johnson v. Clifton, 74 F.3d 1087, 1090

(11th Cir. 1996).    The moving party’s burden is discharged merely by

“‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support [an essential element of] the nonmoving

party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

      In determining whether the moving party has met this burden, the

district court must view the evidence and all factual inferences in the light

most favorable to the party opposing the motion. Johnson, 74 F.3d at 1090.

Once the moving party has adequately supported its motion, the nonmovant

then has the burden of showing that summary judgment is improper by

coming forward with specific facts showing a genuine dispute. Matsushita

Electrical Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

      In deciding a motion for summary judgment, it is not the court’s

function to decide issues of material fact but to decide only whether there is


                                       4
          Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 5 of 10



such an issue to be tried. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251

(1986).    The applicable substantive law will identify those facts that are

material.     Id. at 247. Facts that are disputed in good faith but are not

material to the case will not preclude summary judgment, id., and “genuine”

issues of material fact must have a real basis in the record. See Matsushita,

475 U.S. at 586. “Where the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial.’” Id. at 587 (citations omitted). Conversely, when the evidence could

reasonably result in a verdict for the nonmovant, a genuine dispute exists

and summary judgment is improper. Anderson, 477 U.S. at 247.

III. Discussion

      The R&R recommends granting summary judgment in favor of the

defendants because the plaintiff failed to make a prima facie case of

discrimination under the McDonnell Douglas framework.2 Specifically, the


2 The magistrate judge employs the McDonnell Douglas burden-shifting
framework. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
According to McDonnell Douglas, the plaintiff must first establish a prima
facie case that creates an inference of discrimination. Scott v. Suncoast
Beverage Sales, Ltd., 295 F.3d 1223, 1228 (11th Cir. 2002). The plaintiff
objects to reliance on McDonnell Douglas and urges the court to analyze his
claims under “Title VII Arlington Heights Framework.” Presumably, the
plaintiff is referring to Village of Arlington Heights v. Metro. Hous. Dev.
Corp., 429 U.S. 252, 264–65 (1977), which pertains to proof of intentional
discrimination necessary to support an Equal Protection claim. The plaintiff
fails to cite authority, and the court is aware of none, to apply Arlington
Heights in the context of a Title VII claim against a private employer.

                                        5
       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 6 of 10



R&R finds that Plaintiff did not establish that he suffered an adverse

employment action as a result of negative reviews and he did not set forth

any similarly situated comparators.3

      A “plaintiff establishes a prima facie case of race discrimination under

Title VII by showing: (1) [ ]he belongs to a racial minority; (2) [ ]he was

subjected to adverse job action; (3) h[is] employer treated similarly situated

employees outside her classification more favorably; and (4) [ ]he was

qualified to do the job.” Holifield, 115 F.3d at 1562.

      A. Adverse Employment Action

      The R&R points out that the plaintiff admitted he did not receive a pay

decrease and he was not demoted or suspended. Instead, the plaintiff

complains that he received negative performance reviews that he was

unaware of, which resulted in his “personal brand” being tarnished.

Additionally, the plaintiff contends he did not receive a promotion.

      As detailed by the magistrate judge, courts in this circuit have

determined that negative performance reviews do not amount to adverse




3 The R&R completes the entire McDonnell Douglas analysis including
review of the defendant’s proffered reason for its decisions as well as the
plaintiff’s arguments regarding pretext. See Holifeld v. Reno, 115 F.3d 1555,
1564 (11th Cir. 1997). However, because the court agrees with the magistrate
judge that the plaintiff failed to make a prima facie case of racial
discrimination, which is dispositive, this order addresses only the objections
to the R&R with respect to issues within the prima facie case.

                                        6
       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 7 of 10



employment actions. See Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1261

(11th Cir. 2001) (negative performance evaluations, standing alone, do not

constitute adverse employment action); Wallace v. Ga. Dep’t of Transp., 212

Fed. App’x 799, 801 (11th Cir. 2006) (written reprimand does not constitute

an adverse employment action); Houston v. City of Atlanta, No. 115CV03112-

TWT-WEJ, 2017 WL 1380516, at *9 (N.D. Ga. Feb. 21, 2017), report and

recommendation adopted, No. 1:15-CV-3112-TWT, 2017 WL 1364866 (N.D.

Ga. Apr. 13, 2017), aff’d, 735 F. App’x 701 (11th Cir. 2018) (issuance of a

counseling memo and a written reprimand where employee lost no pay and

had no material change in the terms, conditions, or privileges of his

employment, did not constitute and adverse action); Ausby v. Fla., 624 F.

Supp. 2d 1353, 1363-65 (M.D. Fla. 2008) (finding no adverse employment

action where a written reprimand had no tangible impact on the plaintiff's

employment). This is because “not all conduct by an employer negatively

affecting an employee constitutes adverse employment action.”           Webb–

Edwards v. Orange Cty. Sheriff’s Office, 525 F.3d 1013, 1031 (11th Cir. 2008).

      In his objections to the R&R, the plaintiff does not direct the court to

evidence of some tangible impact on his employment. Rather, he states that

the magistrate judge is incorrect in holding that negative performance

evaluations are not considered adverse actions. Pl.’s Obj. at 10 [Doc. No. 94].

In support of this objection, the plaintiff cites Wideman v. Wal-Mart Stores,


                                      7
       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 8 of 10



141 F.3d 1453 (11th Cir. 1998). This case stands for the proposition that

Title VII’s protection against retaliatory discrimination extends to adverse

actions which fall short of ultimate employment decisions, and while the

plaintiff in that case did receive written reprimands, those were among a

laundry list of additional actions including suspension, physical threats, and

denial of medical care. Because the Wideman case is in the context of a

retaliation claim, not a discrimination claim, and because that case involved

a lengthy list of actions by the employer beyond negative performance

evaluations, the plaintiff’s objection to the law relied upon by the magistrate

judge is OVERRULED.

      B. Similarly Situated Comparators

      The R&R concluded that the plaintiff’s claims about failure to promote

him and pay him in accordance with market value fail because the plaintiff

did not identify a similarly situated comparator who received a promotion

and “market value” pay. “When comparing similarly situated individuals to

raise an inference of discriminatory motivation, the individuals must be

similarly situated in all relevant respects besides race, since different

treatment of dissimilarly situated persons does not violate civil rights laws.”

Jackson v. BellSouth TeleComms., 372 F.3d 1250, 1273 (11th Cir. 2004).

      In his objections, the plaintiff cites to an exhibit he submitted in

opposition to the motion for summary judgment: an offer letter from the


                                      8
       Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 9 of 10



defendants to David Alston, who was paid $115,000. Ex. 34 to Pl.’s Resp. to

M. Summ. J. [Doc. No. 87]. The plaintiff states that his own salary was

$80,000 despite being a manager. The letter reflects that Alston was hired

for the Charlotte office as a Senior Consultant for the AERS Advisory

Practice. However, the plaintiff was hired as a Service Delivery Manager in

the Atlanta office.    Moreover, there is no indication of Alston’s race.

Accordingly, the magistrate judge was correct to disregard Alston as a valid

comparator.

     Next, the plaintiff points to evidence regarding Kim Basmajian, a white

female, who was placed as the lead of all project managers “despite not

having any project management or cyber security experience.” The citation

to the record provided by the plaintiff, his own deposition and that of Kent

Cinquegrana, establishes only that Basmajian was the plaintiff’s supervisor.

Pl.’s Dep. at 106 [Doc. No. 60], Cinquegrana Dep. at 15 [Doc. No. 61]. Thus,

Basmajian was not similarly situated to the plaintiff. While the plaintiff may

be arguing that Basmajian was not qualified for the job she held, he does not

offer evidence that he competed with Basmajian for the supervisory position.

Accordingly, the magistrate judge was correct to disregard Basmajian as a

valid comparator.

     Because the magistrate judge is correct that plaintiff has failed to

identify a similarly situated comparator, he cannot establish a prima facie


                                      9
      Case 1:17-cv-04731-CAP Document 96 Filed 02/11/20 Page 10 of 10



case of race discrimination regarding his pay and lack of promotions.

Therefore, the plaintiff’s objections are OVERRULED.

III. Conclusion

     Based on the foregoing,

     (1) the plaintiff’s cross motion for summary judgment [Doc. No. 95] is

DISMISSED as untimely;

     (2) the R&R [Doc. No. 92] is ADOPTED as the order and opinion of this

court; and

     (3) the clerk is DIRECTED to terminate this civil action.

     SO ORDERED, this 11th day of February, 2020.


                                          /s/CHARLES A. PANNELL, JR.
                                          CHARLES A. PANNELL, JR.
                                          United States District Judge




                                     10
